Citation Nr: 1718208	
Decision Date: 05/24/17    Archive Date: 06/05/17

DOCKET NO.  09-22 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for an acquired psychiatric disability other than (PTSD), to include bipolar affective disorder, also claimed as schizophrenia.


ATTORNEY FOR THE BOARD

M. Galante, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air Force (Air Force) from January 1986 to January 1990. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This matter has previously come before the Board in February 2011, April 2012, September 2014, and November 2015, each time resulting in a remand for further evidentiary development.  In November 2015, the Board remanded the matter to obtain updated VA treatment records; elicit authorizations from the Veteran and obtain non-VA healthcare private treatment records; obtain pertinent records from the Air Force, Office of Special Investigations (OSI), Davis-Monthan Air Force Base regarding the Veteran's allegation of spousal abuse; and schedule the Veteran for an updated VA examination.  

In December 2015 and October 2016, the RO obtained updated VA treatment records from the San Diego and Phoenix VA medical facilities.  Via correspondence dated December 2015, the RO requested the Veteran to identify and release any additional private treatment records she desired VA to consider in connection with her claim.  The Veteran did not respond to this correspondence.  Regarding OSI records, the Air Force responded to the RO's December 2015 and February 2016 requests in a letter dated September 2016, stating that investigative reports were not filed under the victim's name and  therefore a records search could not be conducted utilizing the Veteran's name.  The Air Force requested that the RO submit the name of the accused and location/date of the incident for further inquiries.  While the RO failed to continue this evidentiary development, such failure has not resulted in prejudice in adjudicating the Veteran's claim, as discussed below, the Board concedes that the Veteran experienced spousal abuse while on active duty.  Lastly, the Veteran received an adequate VA examination in April 2016, with an addendum opinion issued in October 2016.   Having reviewed the record, the Board is satisfied that the RO substantially complied with the Board's November 2015 remand directives and appellate review may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  During the appeals period, the Veteran has been diagnosed with a current psychiatric disorder consisting of PTSD and bipolar affective disorder.

2.  The evidence proves that the Veteran sustained marital abuse while in active service.

3.  The Veteran was not diagnosed with a chronic mental health disorder while in active service. 

4.  The evidence fails to establish that the Veteran's PTSD or bipolar affective disorder were caused by or otherwise etiologically related to her active service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for posttraumatic stress disorder (PTSD) have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The criteria for service connection for an acquired psychiatric disability other than PTSD, to include bipolar affective disorder, claimed as schizophrenia, have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.09 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's VA files.  In every decision, the Board must provide a statement of the reasons or bases for its determination, adequate to enable the Veteran to understand the precise basis for the Board's decision, as well as to facilitate review by the Court.  38 U.S.C.A. § 7104(d)(1) (West 2014); see Allday v. Brown, 7 Vet. App. 517, 527 (1995).  Although the entire record must be reviewed by the Board, the Court has repeatedly found that the Board is not required to discuss, in detail, every piece of evidence.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) (rejecting the notion that the Veterans Claims Assistance Act mandates that the Board discuss all evidence).  Rather, the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake, infra.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

With respect to PTSD in particular, the regulations provide: "Service connection for post-traumatic stress disorder requires medical evidence diagnosing the condition in accordance with § 4.125(a) of this chapter; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred."  38 C.F.R. § 3.304(f) (2016); see also Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).  

After a review of the entire record, the Board has determined that service connection is not warranted for the following reasons. 

1.  The VA's duties to notify and assist have been satisfied.
a. VA's duty to notify was satisfied by a February 2011 letter to the Veteran which included proper notice under 38 C.F.R. § 3.304(f) with respect to the Veteran's claim for PTSD based on in-service personal assault.
b. VA's duty to assist was satisfied.  The Veteran's claims file contains all relevant documents including her service treatment/personnel records, VA treatment records, Social Security disability records, private treatment records, and lay statements from the Veteran and other witnesses.  Adequate attempts were made to obtain other relevant records the Veteran identified.
c. The Veteran was afforded VA examinations in March 2011 and April 2016.  The April 2016 examination cured the inadequacies of the March 2011 examination, as addressed at length in the Board's September 2014 decision.  Regarding the April 2016 examination, the examiner reviewed the Veteran's claims file, documented the Veteran's psychiatric history, and conducted a mental status examination.  The Board finds this examination, its associated report, and the October 2016 addendum opinion to be adequate because it contains sufficient information and rationales upon which to decide the appeal.  38 C.F.R. § 3.159(c)(4) (2016); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

2.  The Veteran is not entitled to service connection for PTSD.
a. The Board concedes that the Veteran has a current diagnosis of PTSD within the appeals period.  While the 2011 and 2016 VA psychiatric examinations concluded the Veteran did not meet the diagnostic criteria for PTSD, the Veteran's private and VA treatment notes include diagnoses of PTSD within the appeals period.  See e.g., 2011 VA psychiatry notes.  
b. The Board concedes that the Veteran experienced the in-service stressor of marital abuse.  This is supported by service treatment records documenting visits to the Mental Health Clinic in 1988 with complaints of marital discord and spousal abuse; a March 2008 lay statement  from retired Master Sergeant (MSgt) T.R. stating he personally observed bruises on the Veteran's upper arms and reported one incident of abuse to base security; and a shift from positive to negative performance evaluations in October 1989 which the Veteran indicated was after her husband was arrested for assaulting her.  See Veteran's December 2012 lay statement.  Based on this evidence, the Board concludes that the Veteran experienced the in-service stressor of spousal abuse. 
c. The record is devoid of any probative medical opinion linking the Veteran's PTSD to her military service.  The Veteran's service treatment records do not contain an in-service diagnosis of PTSD.  While the Veteran's PTSD manifested itself well after her service ended, no mental health provider has attributed this condition to her in-service spousal abuse.  On the contrary, most references in the medical records indicate this condition is etiologically related to the Veteran's claim of childhood sexual abuse by her father.  See 2002 VA psychiatry notes.  While the 2016 VA examiner was unable to infer nexus of the Veteran's current psychiatric diagnoses, she indicated that "if PTSD symptoms occur they are originated from reported childhood issues."  Finally, the Veteran's VA treatment notes occasionally state that the Veteran has "h/o [history of] PTSD 2 [secondary] to MST [military sexual trauma]."  However, these notations are not diagnoses from a qualified mental health professional.  Instead, they are subjective reports given by the Veteran to her primary care providers, and are not competent evidence in this determination.  As a layperson, the Veteran is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis or etiology of a specific disability.  Jandreau, 492 F.3d at 1377; see also Young, 766 F.3d at 1353(holding that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify").  The Board reiterates that it could not identify any evidence of record linking the Veteran's PTSD symptoms to her in-service spousal abuse. 

3.  The Veteran is not entitled to service connection for bipolar affective disorder.  
a. The Board concedes that the Veteran has this psychiatric diagnosis; however, it is not shown to have occurred in service or been otherwise etiologically linked to active service.  See 2016 VA examination. 
b. The Veteran's service treatment records show that she exhibited suicidal ideations in February 1986, but when referred to the Mental Health Clinic, she stated she did not intend to kill herself.  She was not diagnosed with a chronic psychological condition at that time.  From March to June of 1988, the Veteran was treated for spousal abuse and diagnosed with anxiety.  Thereafter, her marital problems were noted as improving.  These complaints were acute in nature and there is no evidence of residuals or a diagnosis of any related chronic psychiatric disability during service.  The Veteran's military discharge examination was silent for complaints of psychiatric symptoms.  Furthermore, the Veteran's VA treatment notes are replete with references that her bipolar illness manifested itself in 1991 (after military discharge) when she became severely depressed post-partum.  There is no compelling evidence that the Veteran's current psychiatric conditions of bipolar affective disorder was incurred during military service.  Finally, the record does not contain any positive opinions from a qualified mental health provider linking the Veteran's current psychiatric disorder to her military service.  The Board acknowledges that the private treatment records of Dr. H.C.H., the Veteran's primary psychiatrist, have been thoroughly reviewed; however these records are largely illegible. 

4.  Psychoses is a "chronic disease" under which presumptive service connection consideration is available pursuant to 38 C.F.R. §§ 3.303(b), 3.307, and 3.309(a).  The Veteran's bipolar affective disorder has resulted in psychotic features at times, however this condition was not manifested to a compensable degree within one year of separation from active duty and the records fail to establish continuity of symptomatology since service.  38 C.F.R. §§ 3.303(b), 3.307, and 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Accordingly, presumptive service connection is not warranted in this case.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, since the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for posttraumatic stress disorder (PTSD) is denied.

Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include bipolar affective disorder, also claimed as schizophrenia, is denied.


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


